Opinion by
Judge Pryor:
This court has time and again held that the purchase of land at a decretal sale is not affected by the reversal of the judgment under which the sale was made. The validity of the sale was not involved on the former appeal, and this court said, when the case was here, that the proceedings were regular and all the steps taken necessary to render a judgment valid as against nonresidents.
Under that judgment this sale was made, the land purchased by the appellee, the sale confirmed, and the purchaser placed in possession. The judgment, after all this was done, was reversed by this court; but such reversal did not affect the rights of the purchaser. He was not here as such purchaser on the appeal, and no question was raised as to the validity of the sale, as it had not then been made.
Judgment affirmed.